Citation Nr: 1422228	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-33 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, daughter


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Witchita, Kansas.  The Veteran, his wife, and his daughter testified in a hearing before the undersigned at the RO in June 2012.  A transcript of that hearing has been reviewed prior to this decision.


FINDINGS OF FACT

The Veteran's current tinnitus began in and continued since service.


CONCLUSION OF LAW

The criteria of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1130, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnosis tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds him credible as his statements have been detailed and consistent.
During the Board hearing and VA examination, the Veteran reported experiencing a constant buzzing sound, similar to the sound of locusts.  The Veteran reported, and service records confirm, that he was accidentally hit in the head with several steel pipe clamps while in service.  See STR February 1982.  He was temporarily unconscious and dazzed from the incident.  He reported that his tinnitus symptoms began approximately two weeks later.  See VA Examination February 2010.

The Veteran consistently reported having tinnitus since the head injury in service.  See Board Hearing; Veteran's statements December 2009, April 2011; VA Examination February 2010.  Service connection may be proven by lay statements, including those of continuous symptoms, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles, 16 Vet. App. at 374.  Tinnitus is condiserded an organic disease of the nervous system subject to presumptive service connection.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2013).  The February 2010 VA examiner could not come to a conclusion on the etiology of the Veteran's tinnitus without resorting to speculation.  As such, the examiner's opinion has little probative value.  Therefore, based on the Veteran's statements, tinnitus is presumed to have a nexus to service.


ORDER

Service connection for tinnitus is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


